DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-19 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 01/31/2022 is acknowledged by the examiner. The examiner considered all references, except where lined through on the attached IDS form. The examiner kindly requests that the applicant provide an English copy of all the Foreign references and provide a copy of the Non-Patent Literatures listed to be added to the instant application’s file wrapper.   

Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  
Claims 15 and 16 list the claims as “Previously Presented” and “Original” respectively. However, the examiner notes that only one claim set filed on 01/31/2022 exists in the file wrapper. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
Regarding Claim 1, line 7 the limitation “the mobile terminal” lacks antecedent basis. The examiner acknowledges that “a mobile terminal” is introduced in the claim in line 8. The Examiner is unsure if the terms are the same “mobile terminal” or should be treated as separate limitations. 
Regarding Claim 1, lines 8-7 the limitation “a mobile terminal configured to display the FPV image data received from the UAV and forwarded by the remote control,” is unclear to the examiner, and the examiner cannot determine the overall scope of the limitation. For example, the examiner cannot determine if the applicant intended for the mobile terminal to receive FPV image data received from the UAV and also received by the remote control. Moreover, a review of the specification does not provide any further guidance for the limitation. For instance, a review of the specification only describes the word “forward” in controlling the UAV. Applicant’s Specification Paragraphs [0054, 0063, 0088, 0124, 0126, and 0152]. Lastly, the examiner reserves the right to invoke a 35 U.S.C 112(a) and/or additional 35 U.S.C. 112(b) rejections once the correct meaning is determined.
Regarding Claim 18, lines 8-9 the limitation “controlling a mobile terminal to display the FPV image data received from the UAV and forwarded by the smart glasses,” is unclear to the examiner, and the examiner cannot determine the overall scope of the limitation. For example, the examiner cannot determine if the applicant intended for the mobile terminal to receive FPV image data received from the UAV and also received by the smart glasses. Moreover, a review of the specification does not provide any further guidance for the limitation. For instance, a review of the specification only describes the word “forward” in controlling the UAV. Applicant’s Specification Paragraphs [0054, 0063, 0088, 0124, 0126, and 0152]. Lastly, the examiner reserves the right to invoke a 35 U.S.C 112(a) and/or additional 35 U.S.C. 112(b) rejections once the correct meaning is determined.
Regarding Claims 2-17 and 19 are rejected to for lack of antecedent basis due to dependency of claims 1 and 18 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. U.S. P.G. Publication 2015/0142213 (hereinafter, Wang), in view of Fat Shark RC Vision Systems – “Radio Setup for Head Tracking,” (hereinafter, Fat Shark RC Vision), in further view of Phuc “Fatshark Predator V2 – Some Detail” (hereinafter, Fat Shark Predator V2)1.
Regarding Claim 1, Wang teaches a system for controlling an unmanned aerial vehicle (UAV) (system for controlling a movable object (i.e., UAV), Wang, Paragraphs 0174-0176 and Figure 10) comprising: 
-smart glasses configured to establish a first channel directly with the UAV, receive first person view (FPV) image data directly from the UAV through the first channel, and display the FPV image data (smart glasses establish communication with the UAV (i.e., first channel) for receiving an FPV image data from the UAV, Wang, Paragraphs 0294, 0192, 0251, and Figure 1); 
-a remote control configured to establish a second channel directly with the UAV and send a first flight control instruction corresponding to the FPV image data directly to the UAV through the second channel (remote controller sends commands to the UAV, wherein the commands can be based on the FPV image data gained from the UAV, the remote control operates on a different channel than the glasses (i.e., a second channel), Wang, Paragraphs 0250, 0255-0256, and 0280 and Figures 4 and 10) …
	The examiner finds Wang does not specifically teach the system to include the smart glasses are further configured to establish a third channel directly with the remote control for the remote control to send, through the third channel, at least one of a disabling instruction for disabling one or more menu functions of the smart glasses, a first smart glasses control instruction for adjusting a display parameter of the smart glasses, or a second smart glasses control instruction for controlling a camera setting menu for the smart glasses, to the smart glasses, wherein a gimbal configured on the UAV carries a first camera for collecting the FPV image data, the disabled one or more menu functions correspond to a second flight control instruction for controlling flight of the UAV or a gimble control instruction for controlling a rotation of the gimbal, and the camera setting menu is configured to set the first camera.
Wang discloses, teaches, or suggests the above missing limitations. Wang teaches that the smart glasses are further configured to establish a third channel directly with the remote control for the remote control to send, through the third channel, at least one of a disabling instruction for disabling one or more menu functions of the smart glasses (in response to detecting the remote controller being connected either enabling or disabling one or more functions of the smart glasses via a menu corresponding to either the flight control instructions or gimbal control carrying the imaging apparatus (e.g., control of servo for either flight controls or camera control), wherein the smart glasses and remote control establish a channel which is separate (i.e., third channel) that is separate from the smart glasses to the UAV (i.e., first channel) and remote controller to the UAV (i.e., second channel) (Fat Shark RC Vision, See all of Radio Setup for Head Tracking), a first smart glasses control instruction for adjusting a display parameter of the smart glasses (fat shark smart glasses have control buttons for adjusting the display parameter of the smart glasses (e.g., adjust brightness), (Fat Shark RC Vision, See all of Radio Setup for Head Tracking – see specifically image of the Fat Shark RC Headset buttons), or a second smart glasses control instruction for controlling a camera setting menu for the smart glasses, to the smart glasses, wherein a gimbal configured on the UAV carries a first camera for collecting the FPV image data, the disabled one or more menu functions correspond to a second flight control instruction for controlling flight of the UAV (in response to detecting the remote controller being connected either enabling or disabling one or more functions of the smart glasses via a menu corresponding to either the flight control instructions or gimbal control carrying the imaging apparatus (e.g., control of servo for either flight controls or camera control), (Fat Shark RC Vision, See all of Radio Setup for Head Tracking), or a gimble control instruction for controlling a rotation of the gimbal, and the camera setting menu is configured to set the first camera (camera menu is configured to adjust or set a camera (i.e., a first camera), (Fat Shark RC Vision, See all of Radio Setup for Head Tracking).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Wang to include that the smart glasses are further configured to establish a third channel directly with the remote control for the remote control to send, through the third channel, at least one of a disabling instruction for disabling one or more menu functions of the smart glasses, a first smart glasses control instruction for adjusting a display parameter of the smart glasses, or a second smart glasses control instruction for controlling a camera setting menu for the smart glasses, to the smart glasses, wherein a gimbal configured on the UAV carries a first camera for collecting the FPV image data, the disabled one or more menu functions correspond to a second flight control instruction for controlling flight of the UAV or a gimble control instruction for controlling a rotation of the gimbal, and the camera setting menu is configured to set the first camera, as disclosed, taught, or suggested by Fat Shark RC Vision.
	It would have been obvious to modify and combine the cited references because having numerous channels ensures the correct signal is received for the right device (e.g., image data correctly received by smart glasses (Fat Shark RC Vision). Moreover, having the ability to enable or disable one or menu functions of the smart glasses for flight control or gimbal control of the camera of a UAV when a controller is present because doing so avoids both the controller and smart glasses from controlling the UAV at one time, which without could lead to problems such as accidently crashing the UAV due to not knowing two control inputs are present (Fat Shark RC Vision).
	However, the examiner finds Wang and the Fat Shark RC Vision do not specifically teach the system to include establish[ing] a fourth channel directly with the mobile terminal; and a mobile terminal configured to display the FPV image data received from the UAV and forwarded by the remote control.
	The Fat Shark Predator V2 (i.e., FATSHARK PREDATOR V2 – SOME DETAILS) discloses, teaches, or suggests the above missing limitations. The Fat Shark Predator V2 teaches the ability to output the FPV image data from a UAV to a mobile terminal, in other words a fourth channel may be created that outputs the FPV image to a mobile terminal (e.g., monitor, tablet, phone, etc.), which is forwarded by a type of remote control (Fat Shark Predator V2, See Output Signal).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Wang to include establishing a fourth channel directly with the mobile terminal; and a mobile terminal configured to display the FPV image data received from the UAV and forwarded by the remote control, as disclosed, taught, or suggested by Fat Shark Predator V2.
	It would have been obvious to modify and combine the cited references because having a channel out (e.g., fourth channel) to display the FPV image of the UAV, allows for others to see the image the current user is seeing, for example, within the glasses or even the ability to record the image for later viewing, both of which are desired traits in the industry (Fat Shark Predator V2).
Regarding Claim 4, Wang, as modified, teaches the system according to claim 1, wherein the smart glasses are further configured to: sense an attitude of the smart glasses (smart glasses (i.e., a terminal) measure attitude/orientation which then corresponds to the attitude/orientation (i.e., gimbal control) of the UAV, Wang, Paragraphs 0191, 0196, and 0251, 0294); generate the gimbal control instruction according to the attitude (generate a gimbal control instruction based on the attitude of the smart glasses, Wang, 0191, 0196, and 0251, 0294-0296); and send the gimbal control instruction directly to the UAV through the first channel (send a gimbal control instruction directly to the UAV through the first channel of communication, Wang, Paragraphs 0191, 0196, and 0251, 0294-0296).
Regarding Claim 5, Wang, as modified, teaches the system according to claim 1, wherein the smart glasses are further configured to: sense a user gesture (smart glasses capable of sensing a user gesture, for example a head tilt, Wang, Paragraphs 0081, 0192, and 0251 and Figure 10); generate a glasses control instruction according to the user gesture (for example, the user gesture could cause the display in the glasses to zoom in or out which is generating an instruction or control the UAV in movement, Wang, Paragraphs 0151 and 0192); and perform an operation according to the glasses control instruction (smart glasses control such as tilting the head causes the UAV to take a certain action, Wang, Paragraphs 0081, 0192, 0251, and Figure 10).
Regarding Claim 6, Wang, as modified, teaches the system according to claim 1, wherein: the smart glasses are further configured to: sense a user gesture (smart glasses capable of sensing a user gesture, for example a head tilt, Wang, Paragraphs 0081, 0192, and 0251 and Figure 10); generate the second flight control instruction according to the user gesture (for example, the user gesture could cause the display in the glasses to zoom in or out which is generating an instruction which is a new instruction (i.e., second flight control instruction), Wang, Paragraphs 0151 and 0192); and send the second flight control instruction directly to the UAV through the first channel (send a control instruction (i.e., a second flight control instruction) directly to the UAV through the first channel of communication, Wang, Paragraphs 0191, 0196, and 0251, 0294-0296).
Regarding Claim 7, Wang, as modified, teaches the system according to claim 6, wherein the smart glasses include: a second camera configured to capture an image of a user gesture operation (system has one or more cameras, thus a secondary camera to determine gestures, Wang, Paragraphs 0138, 0193, 0203, 0207, and 0294 and Figure 10); and a processor configured to: process the image of the user gesture operation (processor for processing gesture motions of the user, Wang, Paragraphs 0193, 0203, 0207, 0305-0306 and Figure 10); determine coordinates of the user gesture operation (software gesture recognition for determining coordinates of the user gesture, Wang, Paragraphs 0203); and compare the coordinates of the user gesture operation with an imaging position of a virtual operation interface displayed on the smart glasses for controlling the UAV, to recognize the second flight control instruction corresponding to the user gesture operation (using the processor to determine the gestures based on model gestures and generate a flight control based on the user gesture (see below), Wang, Paragraphs 0193, 0203, 0207, 0305-0306) and to perform an operation corresponding to the second flight control instruction (generate a flight control based on the user gesture, Wang, Paragraphs 0081, 0192, 0251, and Figure 10).
Regarding Claim 8, Wang, as modified, teaches the system according to claim 6, wherein the smart glasses include: a second camera configured to capture a user gesture motion (system has one or more cameras, thus a secondary camera to determine gestures, Wang, Paragraphs 0138, 0193, 0203, 0207, and 0294 and Figure 10); a memory for storing a plurality of user gesture motion models (memory, Wang, Paragraphs 0305), wherein the memory to store the model gestures is indicative for the processor to identify the instant gesture via the gesture recognition software, Wang, Paragraphs 0203) and a plurality of second flight control instructions corresponding to the plurality of user gesture motion models (flight controls based on the gesture motions, wherein the gestures could generate a second flight control of instructions, Wang, Paragraphs 0249-0259 and 0192); and a processor electrically coupled to the second camera and the memory (processor coupled to the camera and memory, Wang, Paragraphs 0305-0306), and configured to: generate a gesture motion model according to the user gesture motion (processing gesture motions of the user, Wang, Paragraphs 0193, 0203, and 0207 and Figure 10); compare the generated gesture motion model with the plurality of user gesture motion models stored in the memory (using the processor to determine the gestures based on model gestures, Wang, Paragraphs 0192-0193, 0203, 0207, 0305-0306); and trigger the second flight control instruction corresponding to the generated gesture motion model in response to the generated gesture motion model being consistent with one of the plurality of user gesture motion models stored in the memory (generate a flight control based on the user gesture, Wang, Paragraphs 0081, 0192, 0251, and Figure 10).
Regarding Claim 9, Wang, as modified, teaches the system according to claim 8, wherein the plurality of user gesture motion models stored in the memory are obtained by photographing a plurality of user gesture motions through the second camera and defining the user gesture motion models to correspond to the plurality of user gesture motions, respectively (in order to identify the gestures, model gestures need to be created, this is usually created through photographing a plurality of user gestures motions through a camera and then defining through software user gesture motion model that corresponds to the plurality of user gesture motions that is stored into memory, which is run by the gesture recognition software, Wang0192-0193, 0203, 0207, 0305-0306).
Regarding Claim 10, Wang, as modified, teaches the system according to claim 1.
	The examiner finds Wang does not specifically teach the system to include that the remote control comprises: buttons configured to implement the menu function of the smart glasses, wherein the buttons are five-dimensional buttons, and wherein the menu function includes display brightness, camera settings, photographing, and video recording.
Fat Shark RC Predator V2 discloses, teaches, or suggests the above missing limitations. Fat Shark RC Predator V2 teaches a five-dimensional button (see center button on Fat Shark glasses), the button along with the additional buttons can access menu functions such as display brightness, camera settings (e.g., channel selection), photographing (e.g., menu function to save to SD card), and video recording (e.g., menu function to save to SD card) (Fat Shark RC Predator V2).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Wang to include that the remote controller comprises: buttons configured to implement the menu function of the smart glasses, wherein the buttons are five-dimensional buttons, and wherein the menu function includes display brightness, camera settings, photographing, and video recording, as disclosed, taught, or suggested by Fat Shark Predator V2.
	It would have been obvious to modify and combine the cited references because having these settings and menu selections allow an end user the ability adjust and capture desired material (Fat Shark Predator V2).
Regarding Claim 11, Wang, as modified, teaches the system according to claim 1, wherein the remote control (remote controller, Wang, Paragraphs 0256 and 0294-0296 and Figure 10) is further configured to: receive at least one of the FPV image data or flight status data from the UAV through the second channel (receive the image data from the UAV through a channel such as the second channel, Wang, Paragraphs 0263 and 0280).
Regarding Claim 12, Wang, as modified, teaches the system according to claim 1, wherein: the mobile terminal (mobile terminal, Wang, Paragraphs 0263) is configured to generate at least one of a third flight control instruction or a gimbal control instruction according to user input and send the at least one of the third flight control instruction or the gimbal control instruction to the remote control through the fourth channel (radio connection for communicating with the UAV and remote controller the remote controller also being the mobile terminal, wherein the instructions sent to the drone are flight control instructions (i.e., pilot commands), Wang, Paragraphs 0250,0263, and 0280); and the remote control is further configured to send the at least one of the first flight control instruction or the gimbal control instruction to the UAV through the second channel (radio connection for communicating with the UAV and remote controller, wherein the instructions sent to the drone are flight control instructions (i.e., pilot commands), Wang, Paragraphs 0250 and 0280).
Regarding Claim 15, Wang, as modified, teaches the system according to claim 1, wherein the mobile terminal is further configured to: establish a wireless channel directly with the UAV (wireless radio connection for communicating with the drone and remote, Wang, Paragraphs 0216); receive the FPV image data from the UAV through the wireless channel and display the FPV image data (transmitting and displaying, the drone camera video images seen by the camera, Wang, Paragraphs 0192, 0251 and Figure 10); and send a third flight control instruction according to user input to the UAV through the wireless channel (radio connection for communicating with the drone and remote, wherein the instructions sent to the drone are flight control instructions (i.e., pilot commands), Wang, Paragraphs 0250).
Regarding Claim 16, Wang, as modified, teaches the system according to claim 1, wherein the smart glasses are further configured to: obtain a video file directly from the UAV through the first channel (transmitting via the drone camera video images seen by the camera, Wang, Paragraphs 0192, 0251 and Figure 10); and play back the video file (video images can be played in real time or stored for play back in memory, Wang, Paragraphs 0206).
Regarding Claim 17, Wang, as modified, teaches the system according to claim 1.
	Wang does not specifically teach the system to include that the display parameter of the smart glasses includes a display backlight brightness of the smart glasses.
	Fat Shark RC Predator V2 discloses, teaches, or suggests the above missing limitations. Fat Shark RC Predator V2 includes a five-dimensional button (see center button on Fat Shark glasses), the button along with the additional buttons can access menu functions such as display brightness (i.e., adjust backlight brightness of the smart glasses), camera settings (e.g., channel selection), photographing (e.g., menu function to save to SD card), and video recording (e.g., menu function to save to SD card) (Fat Shark RC Predator V2).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Wang to include that the display parameter of the smart glasses includes a display backlight brightness of the smart glasses, as disclosed, taught, or suggested by Fat Shark RC Predator V2.
	It would have been obvious to modify and combine the cited references because having these settings and menu selections allow an end user the ability adjust and capture desired material (Fat Shark Predator V2).
Regarding Claim 18, Wang teaches a method for controlling an unmanned aerial vehicle (UAV) (method for UAV controlling, Wang, Paragraphs 0176 and Figure 10) comprising:
-controlling smart glasses to establish a first channel directly with the UAV (smart glasses establish communication with the UAV (i.e., first channel) for receiving an FPV image data from the UAV, Wang, Paragraphs 0294, 0192, 0251, and Figure 1);
-controlling the smart glasses to receive first person view (FPV) image data directly from the UAV through the first channel and to display the FPV image data (smart glasses establish communication with the UAV (i.e., first channel) for receiving an FPV image data from the UAV, Wang, Paragraphs 0294, 0192, 0251, and Figure 1);
controlling a remote control that is separate from the smart glasses to establish a second channel directly with the UAV and send a first flight control instruction corresponding to the FPV image data directly to the UAV through the second channel (remote controller sends commands to the UAV, wherein the commands can be based on the FPV image data gained from the UAV, the remote control operates on a different channel than the glasses (i.e., a second channel), Wang, Paragraphs 0250, 0255-0256, and 0280, and Figures 4 and 10);
controlling a mobile terminal to display the FPV image data received from the UAV and forwarded by the smart glasses (UAV FPV image data received from the UAV to the mobile terminal, Wang, Paragraphs 0263-0264, 0280, and 0294-0296); …
	Wang does not specifically teach the method to include controlling the smart glasses to establish a third channel directly with the remote control, and controlling the remote control to send, through the third channel, at least one of a disabling instruction for disabling one or more menu functions of the smart glasses, a first smart glasses control instruction for adjusting a display parameter of the smart glasses, or a second smart glasses control instruction for controlling a camera setting menu for the smart glasses, to the smart glasses; and… wherein a gimbal configured on the UAV carries a first camera for collecting the FPV image data, the disabled one or more menu functions correspond to a second flight control instruction for controlling flight of the UAV or a gimbal control instruction for controlling a rotation of the gimbal, and the camera setting menu is configured to set the first camera.
Wang discloses, teaches, or suggests the above missing limitations. Wang teaches that the smart glasses are further configured to establish a third channel directly with the remote control for the remote control to send, through the third channel, at least one of a disabling instruction for disabling one or more menu functions of the smart glasses (in response to detecting the remote controller being connected either enabling or disabling one or more functions of the smart glasses via a menu corresponding to either the flight control instructions or gimbal control carrying the imaging apparatus (e.g., control of servo for either flight controls or camera control), wherein the smart glasses and remote control establish a channel which is separate (i.e., third channel) that is separate from the smart glasses to the UAV (i.e., first channel) and remote controller to the UAV (i.e., second channel) (Fat Shark RC Vision, See all of Radio Setup for Head Tracking), a first smart glasses control instruction for adjusting a display parameter of the smart glasses (fat shark smart glasses have control buttons for adjusting the display parameter of the smart glasses (e.g., adjust brightness), (Fat Shark RC Vision, See all of Radio Setup for Head Tracking – see specifically image of the Fat Shark RC Headset buttons), or a second smart glasses control instruction for controlling a camera setting menu for the smart glasses, to the smart glasses, wherein a gimbal configured on the UAV carries a first camera for collecting the FPV image data, the disabled one or more menu functions correspond to a second flight control instruction for controlling flight of the UAV (in response to detecting the remote controller being connected either enabling or disabling one or more functions of the smart glasses via a menu corresponding to either the flight control instructions or gimbal control carrying the imaging apparatus (e.g., control of servo for either flight controls or camera control), (Fat Shark RC Vision, See all of Radio Setup for Head Tracking), or a gimble control instruction for controlling a rotation of the gimbal, and the camera setting menu is configured to set the first camera (camera menu is configured to adjust or set a camera (i.e., a first camera), (Fat Shark RC Vision, See all of Radio Setup for Head Tracking).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Wang to include controlling the smart glasses to establish a third channel directly with the remote control, and controlling the remote control to send, through the third channel, at least one of a disabling instruction for disabling one or more menu functions of the smart glasses, a first smart glasses control instruction for adjusting a display parameter of the smart glasses, or a second smart glasses control instruction for controlling a camera setting menu for the smart glasses, to the smart glasses; and… wherein a gimbal configured on the UAV carries a first camera for collecting the FPV image data, the disabled one or more menu functions correspond to a second flight control instruction for controlling flight of the UAV or a gimbal control instruction for controlling a rotation of the gimbal, and the camera setting menu is configured to set the first camera, as disclosed, taught, or suggested by Fat Shark RC Vision.
It would have been obvious to modify and combine the cited references because having numerous channels ensures the correct signal is received for the right device (e.g., image data correctly received by smart glasses (Fat Shark RC Vision). Moreover, having the ability to enable or disable one or menu functions of the smart glasses for flight control or gimbal control of the camera of a UAV when a controller is present because doing so avoids both the controller and smart glasses from controlling the UAV at one time, which without could lead to problems such as accidently crashing the UAV due to not knowing two control inputs are present (Fat Shark RC Vision).
	However, Wang and the Fat Shark RC Vision do not teach the system to include controlling the remote control to establish a fourth channel directly with the mobile terminal.
	The Fat Shark Predator V2 (i.e., FATSHARK PREDATOR V2 – SOME DETAILS) discloses, teaches, or suggests the above missing limitations. The Fat Shark Predator V2 teaches the ability to output the FPV image data from a UAV to a mobile terminal, in other words a fourth channel may be created that outputs the FPV image to a mobile terminal (e.g., monitor, tablet, phone, etc.), which is forwarded by a type of remote control (Fat Shark Predator V2, See Output Signal).
As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Wang to include controlling the remote control to establish a fourth channel directly with the mobile terminal, as disclosed, taught, or suggested by Fat Shark Predator V2.
It would have been obvious to modify and combine the cited references because having a channel out (e.g., fourth channel) to display the FPV image of the UAV, allows for others to see the image the current user is seeing, for example, within the glasses or even the ability to record the image for later viewing, both of which are desired traits in the industry (Fat Shark Predator V2).
Regarding Claim 19, Wang, as modified, teaches the method according to claim 18, further comprising: controlling the smart glasses to sense a user gesture (sense a user gesture, Wang, Paragraphs 0081, 0192, and 0251 and Figure 10) to generate the second flight control instruction (for example, the user gesture could cause the display in the glasses to zoom in or out or move the UAV, Wang, Paragraphs 0151 and 0192) by: controlling a second camera disposed on the smart glasses to capture an image of a user gesture operation (camera to determine gestures, Wang, Paragraphs 0192-0193, 0203, and 0207, 0294 and Figure 10), processing the image of the gesture operation to determine coordinates of the user gesture operation (processing gesture motions of the user, Wang, Paragraphs 0192-0193, 0203, and 0207 and Figure 10), and comparing the coordinates of the user gesture operation with an imaging position of a virtual operation interface displayed on the smart glasses for controlling the UAV using the processor to determine the gestures based on model gestures, Wang, Paragraphs 0193, 0203, 0207, 0305-0306), to recognize the second flight control instruction corresponding to the user gesture operation and to perform an operation corresponding to the second flight control instruction (generate a flight control based on the user gesture, Wang, Paragraphs 0081, 0192-0193, 0251, and Figure 10); or controlling the second camera to capture a user gesture motion, generating a gesture motion model according to the user gesture motion, comparing the gesture motion model with a plurality of pre-stored user gesture motion models in the smart glasses (using the processor to determine the gestures based on model gestures, Wang, Paragraphs 0193, 0203, 0207, 0305-0306), and, in response to the gesture motion model being consistent with one of the plurality of pre-stored user gesture motion models, triggering the second flight control instruction corresponding to the gesture motion model; and controlling the smart glasses to send the second flight control instruction directly to the UAV through the first channel (generate a flight control based on the user gesture, Wang, Paragraphs 0081, 0192, 0251, and Figure 10).

Claims 2, 3, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. U.S. P.G. Publication 2015/0142213 (hereinafter, Wang), in view of Fat Shark RC Vision Systems – “Radio Setup for Head Tracking,” (hereinafter, Fat Shark), in further view of Phuc “Fatshark Predator V2 – Some Detail” (hereinafter, Fat Shark Predator V2), in further view of Seydoux et al. U.S. P.G. Publication 2011/0221692 (hereinafter, Seydoux).
Regarding Claim 2, Wang, as modified, teaches the system according to claim 1. 
	Wang does not specifically teach the system to include that the smart glasses are further configured to receive flight status data directly from the UAV through the first channel and display the flight status data.
Seydoux discloses, teaches, or suggests the above missing limitations. Seydoux teaches displaying on the screen, which is either a tablet or video glasses, flight status data (e.g., altitude, angle of attack, yaw data, signal data, etc.), which is provided through the communication channels (Seydoux, Paragraphs 0064-0071 and Figures 2 and 7).
As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Wang to include that the smart glasses are further configured to receive flight status data directly from the UAV through the first channel and display the flight status data, as disclosed, taught, or suggested by Seydoux.
	It would have been obvious to modify and combine the cited references because having the flight status shown on the display allows the user to better handle the aircraft (i.e., seeing the different pitch angles) and plan the flight according based off direction and status of the battery (Seydoux, Paragraphs 0064-0071 and Figures 2 and 7).
Regarding Claim 3, Wang, as modified, teaches the system according to claim 2.
	Wang does not specifically teach the system to include that the smart glasses are further configured to display the flight status data by superimposing the flight status data on the FPV image data in an augmented reality mode.
Seydoux discloses, teaches, or suggests the above missing limitations. Seydoux teaches displayed on the screen (i.e., superimposed), via the video glasses, includes flight status data (e.g., altitude, angle of attack, yaw data, signal data, etc.), wherein the drone is an element of a video game (i.e., augmented reality) (Seydoux, Paragraphs 0064-0071, 0123-0126 and Figures 2 and 7).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Wang to include that the smart glasses are further configured to display the flight status data by superimposing the flight status data on the FPV image data in an augmented reality mode, as disclosed, taught, or suggested by Seydoux.
It would have been obvious to modify and combine the cited references because having the system imposed as an augmented reality mode allows the pilot to control the aircraft as viewing the aircraft in first person, which usually makes flying the object easier (Seydoux, Paragraphs 0064-0071, 0123-0126 and Figures 2 and 7).
Regarding Claim 13, Wang, as modified, teaches the system according to claim 1.
	Wang does not specifically teach the system to include that the smart glasses are further configured to send flight status data received from the UAV to the remote control through the third channel for forwarding to the mobile terminal through the fourth channel for display.
	Seydoux discloses, teaches, or suggests the above missing limitations. Seydoux teaches displaying on the screen, which is either a tablet or video glasses flight status data (i.e., mobile terminal) (e.g., display altitude, angle of attack, yaw data, signal data, etc.), which is provided through the multiple communication channels (Seydoux, Paragraphs 0064-0071 and Figures 2 and 7).
	As a result, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Wang to include  that the smart glasses are further configured to send flight status data received from the UAV to the remote control through the third channel for forwarding to the mobile terminal through the fourth channel for display, as disclosed, taught, or suggested by Seydoux.
It would have been obvious to modify and combine the cited references because having the flight status shown on the display allows the user to better handle the aircraft (i.e., seeing the different pitch angles) and plan the flight according based off direction and status of the battery (Seydoux, Paragraphs 0064-0071 and Figures 2 and 7).
Regarding Claim 14, Wang, as modified, teaches the system according to claim 13, wherein: the mobile terminal is configured to generate at least one of a third flight control instruction (radio connection for communicating with the UAV and remote controller the remote controller also being the mobile terminal, wherein the instructions sent to the drone are flight control instructions (i.e., pilot commands) which can be a third flight instruction, Wang, Paragraphs 0250 and 0280) or a gimbal control instruction according to user input and send the at least one of the third flight control instruction or the gimbal control instruction to the smart glasses through the remote control; and the smart glasses are further configured to send the at least one of the second flight control instruction or the gimbal control instruction to the UAV through the first channel (radio connection for communicating with the UAV wherein the radio connection is the smart glasses sending instructions (i.e., second flight control instructions), wherein the instructions sent to the drone are flight control instructions (i.e., pilot commands) over a first channel, Wang, Paragraphs 0250 and 0280).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J CROMER/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes the teachings of Fat Shark RC Vision and Fat Shark Predator V2 are best encompassed when the applicant reviews the entirety of the provided literature. The examiner will attempt to use pinpoint citation when possible, however, generally, the two references are best understood via the entirety of the references.